Citation Nr: 9919660	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-22 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for degenerative disc disease at 
C6-C7.

2.  Entitlement to an increased evaluation for residuals of 
compression fracture, L1 and L3, with muscle spasms and 
severe limitation of motion, currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1964 to 
February 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) and continued the 50 percent evaluation for residuals 
of compression fracture, L1 and L3, with muscle spasms and 
severe limitation of motion.

The appellant had an RO hearing in March 1997.  There, he 
raised the following additional claims: (1) entitlement to 
service connection for cervical spine disability; (2) 
entitlement to service connection for thoracic spine 
disability; (3) entitlement to service connection for 
headaches, as secondary to service-connected residuals of 
fracture to right zygomatic arch; and (4) entitlement to 
service connection for tinnitus, as secondary to service-
connected residuals of fracture to right zygomatic arch.  In 
June 1998, the RO issued a rating decision addressing the 
above four issues; however, these claims have not been the 
subject of a notice of disagreement, a statement of the case, 
or a substantive appeal and absent such, the Board does not 
have jurisdiction over these issues.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
An application that is not in accord with the statute shall 
not be entertained by the Board.  38 U.S.C.A. § 7108 (West 
1991).  Additionally, this Board Member cannot have 
jurisdiction of these issues.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ), see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991), before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over these issues have not been 
satisfied.  Additionally, when another part of VA argued that 
an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered prior to adjudication of a 
claim.  Hazan v. Gober, 10 Vet. App. 511, 516-17 (1997).  
Specifically, the Court would not remand a matter over which 
it had no jurisdiction.  Id.

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court")) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Competent evidence attributing degenerative disc disease 
at C6-C7 to treatment at a VA medical facility has not been 
presented.

2.  Residuals of compression fracture, L1 and L3, with muscle 
spasms and severe limitation of motion, is currently 
manifested by no more than severe functional impairment and a 
demonstrable deformity of a vertebral body.


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for degenerative disc disease at C6-C7.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  Residuals of compression fracture, L1 and L3, with muscle 
spasms and severe limitation of motion is no more than 
50 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic 
Codes 5285, 5292 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C.A. § 1151 (West 1991)

The Board must note that initially, the appellant filed a 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151, stating that he underwent surgery in December 1987 at 
a VA facility and that as a result of such surgical 
treatment, he developed a neck disability.  Specifically, the 
appellant stated that he felt that his neck had been 
hyperextended during the procedure, which caused his neck 
disability.  However, it must be noted that it appears that 
the appellant may have changed his mind as to the cause of 
the cervical spine disability.  The appellant later asserted 
that his neck disability was due to a fall in service.  At 
the March 1997 RO hearing, the appellant's representative 
stated, "The issue of entitlement to service connection for 
the cervical-, the damage done to the cervical spine under 
the provisions of 38 U.S. Code Section 1151, we are not going 
to withdraw that issue, but I am not going to address it."  
Additionally, at the RO hearing, the appellant submitted a 
statement wherein he addressed how he injured his neck in 
service.  He stated the following:

In December of 1987, I was operated on at 
the McClennan VA Medical Center for a 
"growth" on my thyroid gland.  They cut 
me "ear to ear" and hyperextended my 
neck to remove the growth.  After that 
operation[,] I noticed a marked increase 
in my neck pain.  On my January 1988 
visit to primary care, my physician 
speculated that they may have "broken" 
my neck on the operating table.  X-rays 
were ordered and abnormalities were 
found.  Since that time, I have 
complained on each subsequent visit about 
a stiff neck, with sharp pain radiating 
into the right shoulder and sometimes the 
right arm. . . .

Mistakenly assuming that the operation 
caused the problem, I filed a claim under 
provisions of 38 U.S.C. § 1151.  This 
claim was subsequently denied because it 
was determined that damage to my neck was 
preexisting at the time of the surgery. . 
. . 

(Emphasis added).

Regardless of the appellant's later assertions, he has not 
withdrawn the claim for compensation under the provisions of 
38 U.S.C.A. § 1151.  Thus, the Board will adjudicate the 
claim.

In December 1987, the appellant underwent a thyroid scan and 
excision of cyst from the anterior neck.  In the VA 
hospitalization summary report, the VA examiner noted that 
the appellant had presented with a 3 centimeter to 4 
centimeter mass in his anterior neck.  The appellant reported 
that he had had swelling in his neck and tenderness since 
November and that he had some flu-like symptoms.  The VA 
examiner stated that the appellant had been placed in the 
hospital and put on IV antibiotics.  The appellant developed 
a temperature the following day.  The mass was aspirated with 
a needle.  It was noted that over a three-day period, the 
cyst would reform and would then be aspirated.  The appellant 
was then taken to the operating room for excision of this 
cyst.  The diagnosis was acute suppurative lymphadenitis, 
anterior neck.

Two weeks later, the appellant was seen at a VA facility.  
The VA examiner noted that the incision was well healed and 
that there was a small amount of edema along the incision.  
There was no erythema or tenderness.  The assessment was no 
evidence of active infection.  

In January 1988, a VA examiner noted the December 1987 
surgery and stated that it was healing well.  The appellant 
complained of increased stiffness of the cervical spine for 
approximately one-half month duration.  Upon physical 
examination, the appellant was tender over the lower right 
cervical paraspinous area.  The neck was negative for nodes.  
The VA examiner stated that there was a well-healing scar.  
It was noted that cervical spine series would be done.  The 
VA examiner stated that the cervical spine showed 
demineralized bony structures.  There was minimal spurring 
and sclerosis as well as narrow joint space noted along the 
facet joints at C4-C6 bilaterally.  Disc spaces between C6 
and C7 were slightly narrowed.  Remainder of vertebral bodies 
and disc space was unremarkable.  The left-sided foramina 
between C3-C4 was noted to be slightly encroached upon by 
osteophyte at the left facet joint below these two vertebra.  
In July 1988, the appellant reported improvement in his 
cervical spine pain and stiffness.  Examination of the neck 
was negative.

The appellant underwent a VA examination in June 1996.  The 
VA examiner stated that the appellant could rotate his head 
to the right about 50 degrees and to the left about 60 to 
65 degrees without difficulty.  At those points, his motion 
was limited by pain and stiffness.  The appellant reported 
that the pain went into his shoulders and arms on extreme 
rotation of his neck.  The VA examiner stated that the 
incision was healed without residuals, except pain, which has 
gotten worse over the years.  The appellant attributed his 
pain to the exploration of a mass in his neck in 1987.  He 
reported that his neck was hyperextended because of 
positioning and that he had had trouble ever since.  The VA 
examiner stated in his diagnoses that residuals injuries were 
not found evident on physical examination.  He entered a 
diagnosis of degenerative disc disease at C6-C7.

The appellant had an RO hearing in March 1997.  Again, it is 
noted that the appellant's representative stated that they 
were not withdrawing the appellant's claim for compensation 
under 38 U.S.C.A. § 1151; however, he stated that he would 
not address the issue.  The appellant stated that he had his 
throat operated on in 1987 and that after that, he noted that 
his neck was bothering him.  He stated that he went to his 
primary physician and underwent x-rays and that his primary 
physician speculated that maybe something had happened on the 
operating table.  The appellant stated that since the 
surgery, his pain had dramatically increased and that 
something happening to his neck during surgery made sense to 
him.

In Gardner v. Derwinski, 1 Vet. App. 584, (1991), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court") invalidated 38 C.F.R. § 3.358(c)(3) (1990), one of 
the enabling regulations under 38 U.S.C.A. § 1151 (formerly 
38 U.S.C.A. § 351), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The Court's decision was 
appealed to both the United States Court of Appeals for the 
Federal Circuit and the United States Supreme Court.  Both 
affirmed the decision.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd sub nom, Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  
Thereafter, the Secretary of VA (the Secretary) sought an 
opinion from the Attorney General of the United States as to 
the full extent to which benefits were authorized under the 
Supreme Court's decision.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358.

The provisions of 38 U.S.C.A. § 1151 (West 1991) provide that 
where there is no willful misconduct by the veteran, as in 
this case, additional disability resulting from a VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) (1998) provides that it is 
necessary to show that additional disability is actually the 
result of a disease or injury or aggravation of an existing 
disease or injury and not merely coincidental therewith.  
Compensation is not warranted for the continuance or natural 
progress of a disease or injury.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151, as interpreted following the 
opinion of the Attorney General, preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service connected, if it does not 
fall into one of the above-listed exceptions.

During the pendency of the instant appeal, 38 U.S.C. § 1151 
was amended, effective October 1996.  The amendment 
reinstituted a requirement of fault for recovery under the 
provisions of 38 U.S.C.A. § 1151.  In Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), the Court held that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless the law or regulations provide 
otherwise.  Here, it is clear that the version of the law 
prior to the recent amendment is more favorable since it does 
not require an element of fault on the part of VA, and thus 
this version will be applied.

The Board must note that regardless of Karnas, in a precedent 
opinion dated December 31, 1997, the Acting General Counsel 
of VA concluded that the term "all claims for benefits under 
38 U.S.C. § 1151, which governs benefits for persons disabled 
by treatment or vocational rehabilitation, filed before 
October 1, 1997, must be adjudicated under the provisions of 
section 1151 as they existed prior to that date."  VAOPGPREC 
40-97 (December 31, 1997).  The appellant's claim for 
compensation under 38 U.S.C.A. § 1151 was filed in May 1996 
and thus, as stated above, will be considered under the law 
and regulation that do not require fault on behalf of VA.

Prior to reaching a determination on the merits of the claim, 
the Board notes that 38 U.S.C.A. § 5107(a) requires that a 
well-grounded claim be submitted.  In making a claim, the 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Considering compensation under § 1151 differs from that of a 
claim for service connection in that the veteran is not 
alleging that the current disability was incurred or 
aggravated in service.  Rather, the veteran is alleging that 
he/she incurred a disability from VA hospitalization or 
medical or surgical treatment at a VA facility which caused 
or aggravated an injury.  Regardless of the difference, the 
veteran would need to show incurrence or aggravation of a 
disability from VA hospitalization or medical or surgical 
treatment at a VA facility and a medical nexus between the 
current disability and the VA hospitalization or medical or 
surgical treatment at a VA facility.  It must be noted that 
lay testimony can be used to make a claim well grounded; 
however, an issue of whether VA hospitalization or medical or 
surgical treatment at a VA facility caused or aggravated an 
injury would need competent medical evidence of a nexus 
between the disability and the VA treatment for the claim to 
be well grounded.  

The appellant has brought forth evidence of degenerative disc 
disease at C6-C7; however, he has not brought forth competent 
evidence that the degenerative disc disease at C6-C7 is 
related to VA hospitalization or medical or surgical 
treatment at a VA facility which caused or aggravated an 
injury.  There is no evidence, other than the appellant's 
contentions, that shows a relationship (either etiological or 
causal origin, or aggravation) between his current 
degenerative disc disease at C6-C7 and the December 1987 
surgery.  Lay assertions of medical diagnoses or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  See Espiritu v. Derwinski, 4 Vet. App. 
492, 494 (1992); see also Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995) (en banc).  In this case, no medical evidence 
has been provided by the appellant to demonstrate that the 
degenerative disc disease at C6-C7 was caused or aggravated 
by treatment received at VA for removal of a cyst on his 
neck.  The Board is aware that the appellant complained of 
pain within one month following his surgery; however, that 
does not constitute competent evidence of a nexus between the 
diagnosis of degenerative disc disease at C6-C7 and the 
December 1987 hospitalization.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim when it is 
determined to be not well grounded, it may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette, supra.  Here, the RO fulfilled its obligation 
under section 5103(a) in the issuance of a statement of the 
case in November 1996 and a supplemental statement of the 
case in June 1997.  In this respect, the Board is satisfied 
that the obligation imposed by section 5103(a) has been 
satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).

Although the RO did not specifically state that it denied the 
appellant's claim for compensation under 38 U.S.C.A. § 1151 
on the basis that it was not well grounded, the Board 
concludes that this was harmless.  See Edenfield, 8 Vet. App. 
at 390 (disallowance of a claim as not well grounded amounts 
to a disallowance of the claim on the merits based on 
insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to the issue on a different legal basis than the RO did.  
When the Board, in a decision, addresses a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by this decision.  It has considered the 
same law and regulations and merely concludes that the 
appellant did not meet the initial threshold evidentiary 
requirements of a well-grounded claim.  The result is the 
same.


II.  Increased evaluation

The appellant claims that his service-connected residuals of 
compression fracture, L1 and L3, with muscle spasms and 
severe limitation of motion has worsened.  He states that he 
has continuous muscle spasms that feel like someone has 
stabbed him in the back with a butcher knife.  He states that 
they will last for days and that put him flat on his back for 
weeks.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for residuals of compression fracture, 
L1 and L3, with muscle spasms and severe limitation of motion 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That 
is, his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for residuals of compression fracture of 
L1 and L3 was granted by means of a July 1976 rating decision 
and assigned a 50 percent evaluation.  The RO noted that the 
50 percent evaluation represented the degree of limitation of 
motion and the demonstrable deformity of a vertebral body.  
In December 1980, the RO reduced the evaluation from 
50 percent to 20 percent.  In April 1981, the RO restored the 
50 percent evaluation and reclassified the disability was 
residuals of compression fracture, L1 and L3, with muscle 
spasms and severe limitation of motion.

In February 1996, the appellant was seen at a VA facility.  
The appellant reported that he had sciatica going down to his 
leg, which was usually relieved with medication.  The 
appellant's main complaint was back pain, which was worse 
with any activity.  There was no lower extremity weakness or 
numbness.  He reported no bowel or bladder problems.  The 
appellant stated that he had reoccurring low back spasms, for 
which he used a lumbosacral spine brace with good relief.  
Upon physical examination, there was no tenderness to 
palpation or percussion of the lumbar spine.  Deep tendon 
reflexes were brisk bilaterally in the lower extremities.  
Motor strength was intact bilaterally in the lower 
extremities.  Sensory was intact bilaterally in the lower 
extremities.  The VA examiner stated that the appellant heel-
toe walked well.  Straight leg raising was negative to 
greater than 80 degrees.  The impression was chronic low back 
pain with intermittent burning in the bilateral lower 
extremities.  

In May 1996, the appellant was seen for his complaints of 
burning into his lower extremities.  The VA examiner noted 
that sitting for a long time, standing, and walking 
aggravated it.  The VA examiner noted that the appellant was 
seeing a chiropractor and receiving acupuncture with some 
improvement, but which was only temporary.  The VA examiner 
noted that x-rays revealed old compression fracture 
"minimal" to L3.  The appellant's range of motion was noted 
to be within normal limits.  Muscle tone was noted to be 
within normal limits.  Sensory examination was grossly intact 
to touch.  Manual muscle strength test revealed 4+/5 
throughout.  Deep tendon reflexes were 3+ in both knees and 
2+ in both ankles.  The VA examiner noted that the appellant 
walked slowly with a cane.  Straight leg raising was 
negative.  There was no definite tenderness noted over the 
lumbosacral spine or hip area.  

In June 1996, the appellant underwent a VA examination.  The 
VA examiner noted that the appellant walked into the 
examining room with a cane and a limp and stated that it was 
obvious that the appellant was limited by pain in his 
ambulation.  The appellant reported back pain, stating that 
it was intolerable.  He stated that the pain was constant and 
was exacerbated easily. The appellant reported that the back 
pain radiated into his lower extremities.  The VA examiner 
stated that the appellant's lower extremities were obese and 
difficult to move.  He had straight leg raising to 30 degrees 
on the left and to 40 degrees on the right.  The VA examiner 
stated that it was difficult to interpret the appellant's 
response, but that it seemed to produce radiation into the 
legs.  Otherwise, examination of the extremities was 
negative.  The VA examiner entered a diagnosis of lumbosacral 
strain with probably degenerative arthritis, post injury 
state, compression fracture, lumbar vertebra.  X-rays taken 
of the lumbar spine revealed generalized osteopenia of the 
lumbar spine.  There was volume loss of T12, L1, and L3 
probably due to old compression fractures.

The appellant underwent EMG testing in June 1996 at a VA 
facility.  Muscle strength testing revealed 5/5 for all major 
muscle groups without focal deficits or range of motion 
restriction.  Sensation was grossly intact to pin prick and 
light touch except the lateral great toe on the right.  
Plantar reflexes were 2+ bilaterally.  Paraspinal examination 
was normal.  Bilateral tibial reflexes were found to be 
normal.  The final impression was normal EMG study for the 
muscles and nerves tested.  There was no evidence of 
radiculopathy, peripheral neuropathy, or nerve entrapment in 
the muscles and nerves tested.

In December 1996, the appellant was seen for low back pain.  
The VA examiner noted that the appellant had a long history 
of low back pain.  The VA examiner further noted that the 
appellant had no neurologic changes in the lower extremities.  
The appellant was wearing a back brace.  The VA examiner 
stated that the appellant had tight muscles in the left.  The 
lower extremities had full range of motion.  The assessment 
was chronic low back pain.

In a December 1996 private medical record, Dr. Michael 
Martinez stated that the appellant was limited to carrying 10 
pounds.  He stated that the appellant's standing/walking was 
affected in that the appellant had an antalgic gait and that 
he used a can to help him ambulate.  Dr. Martinez estimated 
that the appellant was limited to being able to work 2 hours 
during an 8-hour work day standing and/or walking.  He stated 
that the appellant's sitting was affected in that he could 
sit a total of 4 out of 8 hours.  In a separate December 1996 
private medical record, Dr. Martinez stated that the 
appellant had osteoarthritis due to the fall in service.  He 
added that the appellant had sciatica due to the decreased 
invertebral foramina of the compressed lumbar vertebrae and 
because of the hypertonic piriformis muscles bilaterally.  
Dr. Martinez noted that the appellant's sciatica involved the 
sensory nerves more than the motor nerves.  

The appellant had an RO hearing in March 1997.  The appellant 
stated that he could not walk long distances or sit for too 
long because of his lower back pain.  He stated that he had 
had pain since the incident in service.  He testified that 
the pain radiated into his legs.  He stated that he was 
forced to vary his activities so as not to keep his back in 
the same position for too long.  He stated that he could not 
bend over or lay down a lot.  He stated that the muscles 
spasms were increasing.  The appellant reported that he would 
go to VA to his primary care physician every six months.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Under Diagnostic Code 5285, residuals of a vertebra fracture 
injury, with cord involvement, where the veteran is bedridden 
or where the veteran requires long leg braces, are evaluated 
as 100 percent disabling.  38 C.F.R. Part 4, Diagnostic Code 
5285 (1998).  Without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
evaluation is assigned.  Id.  In other cases, the residuals 
will be rated according to definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  Id. at Note.  Additionally, the Note 
provides that under both ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of only the first or last vertebrae of an adjacent 
segment.  Id.  

A rating of 10 percent is warranted when limitation of motion 
of the lumbar spine is slight; 20 percent when limitation of 
motion is moderate, and 30 percent when limitation of motion 
is severe.  38 C.F.R. Part 4, Diagnostic Code 5292 (1998).  
Mild intervertebral disc syndrome warrants a 10 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293 (1998). 
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation.  Id.  Evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief warrants a 40 percent evaluation.  Id.  
Evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent evaluation.  Id.  Lumbosacral strain 
based on slight subjective symptoms provides a 0 percent 
evaluation, while pain on motion provides a 10 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5295 (1998).  
Lumbosacral strain with muscle spasms provides a 20 percent 
evaluation.  Id.  Severe lumbosacral strain provides a 40 
percent evaluation.  Id. 

The Board must note that it will consider the appellant's 
service-connected residuals of compression fracture, L1 and 
L3, with muscle spasms and severe limitation of motion under 
Diagnostic Code 5293, which addresses intervertebral disc 
syndrome (as well as Diagnostic Codes 5292 and 5295).  In 
June 1996, the VA examiner stated that when examining the 
appellant that it was difficult to interpret his response; 
however, it seemed that straight leg raising may have 
produced some radiation into the legs.  Dr. Martinez has 
stated that the appellant has sciatica, which involves the 
sensory nerve more than the motor nerve.  The Board is aware 
of the June 1996 EMG results of no evidence of radiculopathy, 
peripheral neuropathy, or nerve entrapment.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an increased 
evaluation.  In February 1996, the VA examiner noted that 
there was no lower extremity weakness or numbness.  There was 
no tenderness to the lumbar spine on palpation or percussion.  
Deep tendon reflexes were brisk bilaterally in the lower 
extremities.  Motor strength and sensory were intact in the 
lower extremities bilaterally.  The appellant was able to 
heel-toe walk well.  Straight leg raising was negative to 
80 degrees.  In May 1996, the appellant's range of motion was 
noted to be within normal limits, as was his muscle tone.  
Sensory examination was grossly intact.  Manual muscle 
strength test was 4+/5 throughout.  Deep tendon reflexes were 
3+ in both knees and 2+ in both ankles.  Straight leg raising 
was negative.  There was no definite tenderness over the 
lumbosacral spine.

In June 1996, the appellant stated that his back pain was 
intolerable.  The VA examiner stated that straight leg 
raising was positive at 30 degrees on the left and positive 
at 40 degrees on the right.  That same month, the appellant 
underwent EMG testing.  The results revealed a normal EMG 
study for the muscles and nerves tested and no evidence of 
radiculopathy, peripheral neuropathy, or nerve entrapment in 
the muscles and nerves tested.  In December 1996, the VA 
examiner noted that the appellant had tight muscles on the 
left.  The lower extremities had full range of motion.  That 
same month, Dr. Martinez stated that the was limited to 
carrying 10 pounds.  He stated that the appellant's 
standing/walking was limited to 2 hours a day during an 8-
hour work day.  He further stated that the appellant's 
sitting was limited to 4 hours during an 8-hour work day.  He 
determined that the appellant had sciatica and that it 
involved the sensory nerves more than the motor nerves.  The 
Board finds that such evidence is indicative of no more than 
a 50 percent evaluation.

An evaluation in excess of 50 percent is not warranted.  
Under Diagnostic Codes 5292, limitation of motion of the 
lumbar spine, and 5295, lumbosacral strain, the appellant is 
at the maximum evaluation.  See 38 C.F.R. Part 4, Diagnostic 
Codes 5292, 5295.  The medical evidence of record has 
established that the appellant may have neurologic deficit, 
which would allow the application of Diagnostic Code 5293.  
However, the medical evidence of record has not established 
that the appellant's residuals of compression fracture, L1 
and L3, with muscle spasms and severe limitation of motion 
have resulted in pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurologic findings appropriate to the site of 
the disease disc with little intermittent relief.  See 
38 C.F.R. Part 4, Diagnostic Code 5293.  When he has been 
examined, no medical professional has stated that the 
appellant is absent ankle jerk.  In fact, the medical 
evidence establishes that he has a 2+ ankle jerk bilaterally.  
The appellant has stated that his muscles spasms are 
increasing and are so painful that he is immobile.  However, 
no medical professional has reported muscle spasms.  He has 
been noted to have sciatica; however, in June 1996, there was 
no evidence of radiculopathy.  Even conceding sciatica, the 
medical evidence has not shown pronounced intervertebral disc 
syndrome compatible with sciatic neuropathy.

Considering an evaluation in excess of 50 percent under 
Diagnostic Code 5285, the appellant is not bedridden nor has 
there been any report of cord involvement.  See 38 C.F.R. 
Part 4, Diagnostic Code 5285.  The appellant has not been 
shown to need a neck brace or long leg braces.  Id.  The 
appellant's residuals of compression fracture L1, L2, and L3 
is no more than 50 percent disabling.

The Board must note that when the appellant underwent x-rays 
in June 1996, it revealed involvement of T12.  The Note 
following 38 C.F.R. Part 4, Diagnostic Code 5285 reveals that 
when evaluating residuals of a compression fracture under 
limitation of motion, an evaluation should not be assigned 
for more than one segment by reason of only the first or last 
vertebrae of an adjacent segment.  That would apply in this 
case.  Therefore, a separate evaluation would not be 
appropriate under Diagnostic Code 5285 for the T12 
involvement.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995); however, 
the analysis in DeLuca does not assist the appellant, as he 
is receiving the maximum disability evaluation for limitation 
of motion of the lumbar spine.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  However, it must be noted that in a 
General Counsel opinion, the Office of General Counsel 
implied that the Court may not have intended to be as 
encompassing as Johnston seems to imply.  See VAOPGCPREC 36-
97 (Dec. 1997).  The Office of General Counsel determined 
that 38 C.F.R. §§ 4.40 and 4.45 (1998) should be considered 
even though the evaluation corresponds to the maximum 
evaluation under the diagnostic code that pertains to 
limitation of motion.  See id.  

Thus, if the Board accepts that DeLuca is applicable, then 
the Board finds that the evidence still does not warrant an 
evaluation in excess of 50 percent.  An increased evaluation 
may be based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45). The appellant has been noted to have 
significant back pain and markedly diminished function as a 
result of back problems.  The appellant has described 
functional impairment.  In March 1997, the appellant stated 
that he could not walk, sit, or stand for long periods of 
time.  The appellant's private doctor has stated that the 
appellant is limited in his work to standing/walking to 2 
hours during an 8-hour work day and limited to sitting only 4 
hours during an 8-hour work day.  In February 1996, the VA 
examiner reported that there was no lower extremity weakness 
or numbness.  Motor strength has been reported to be normal 
or 4+/5.  The appellant needs a cane to assist him with 
walking, and a VA examiner has noted that while ambulating, 
the appellant is in pain.

Taking the evidence of record into account, the Board does 
not find that the appellant has any more than severe 
functional impairment.  Weakness, excess fatigability, 
incoordination, and less movement have been noted by VA 
examiners, Dr. Martinez, and the appellant.  See 38 C.F.R. §§ 
4.40, 4.45 (1998).  The functional impairment shown by the VA 
examination, the VA outpatient treatment reports, Dr. 
Martinez's medical records, and descriptions by the appellant 
is indicative of no more than severe functional impairment 
and thus no more than 50 percent disabling.

The appellant is competent to report his symptoms; however, 
to the extent that he has described that his service-
connected residuals of compression fracture, L1 and L3, with 
muscle spasms and severe limitation of motion is worse than 
is contemplated by the current 50 percent evaluation, the 
medical findings do not support his contention and testimony.  
The appellant has alleged that the June 1996 EMG testing 
somehow did not accurately test his neurologic deficit.  The 
Board attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
appellant's statements and testimony, even if sworn, in 
support of a claim for monetary benefits.  Even accepting the 
appellant's statements as true, an evaluation in excess of 
50 percent is not warranted.  Taking the appellant's 
contentions into account and the medical findings, an 
evaluation in excess of 50 percent for residuals of 
compression fracture, L1 and L3, with muscle spasms and 
severe limitation of motion is not warranted.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 1991).
ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for degenerative disc disease at C6-C7 is denied.

An increased evaluation for residuals of compression 
fracture, L1 and L3, with muscle spasms and severe limitation 
of motion is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

